DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Note: the Applicant’s amendments and arguments (filed 04/06/21) as they pertain to the “holding tool”, “setting section” and “identification section” in claim 1 (lines 4, 5 and 10-11, respectively), and the “imaging device” and “control device” in claim 2 (lines 3 and 5-6, respectively) are compelling.  They represent a proper rebuttal of interpretation under 112(f).  However, the interpretation under 112(f), with regards to the limitations cited in claim 3, is maintained.  Those features of claim 3 were not addressed by the Applicant’s arguments of 04/06/21, and therefore are held to be properly interpreted under 112(f).
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use generic placeholders that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholders are not preceded by any structural modifier.  Such claim limitations are: “an acquiring section configured to acquire the type of the component” and “a determining section configured to determine…” in claim 3 (lines 12 and 14, respectively).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The claim limitations have been presumed to invoke 35 U.S.C. 112, sixth paragraph, because they meet the following 3-prong analysis:
(A) The claim limitations use the phrase “means for” or “step for” or a generic replacement therefore:  “section configured to”.  Each of these terms adds no structure, and would have the identical meaning if written as “means for”.  That is, “acquiring means for acquiring” is equivalent to “acquiring section configured to acquire”, and “determining means 
(B) The “means for” or “step for” is modified by functional language: “to acquire” and “to determine” are solely functional.
(C) The phrase “means for” or “step for” is not modified by sufficient structure, material, or acts for achieving the specified function.  In this instance, there is no claimed structural description of any type describing any of the above features.  What is an acquiring section made up of?  Is it the same as the imaging device?  Does it physically acquire anything, or is the acquiring entirely mental, or a computing process?  Is a determining section a processor or specific functional programming or an operator?  Are there sensors, detectors, measurement devices or other elements that can actually acquire anything?  Is there a human interface involved with these features?  Are the functions of “acquiring” and “determining” even physical in any way? If not how do they define the structure of the system?  The claims do not answer any of these questions regarding what structures are required to perform the intended functions, and as such one must look to the specification to find any structural description of the above cited elements.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 discloses that “a shape of the recess varies depending on the type of component”.  This language is confusing because it appears to include the possibility that the recess actually actively changes in shape (varies) in response to component size.  This is not definite because there is no indication in the disclosure that any such active shape variability was intended.  Instead, the specification provides support for using various loading platforms having differently shaped recesses based upon the size of the component.  As both interpretations are reasonable, and one of those interpretations is not supported, the claim is rendered indefinite.  The claim has been examined, as best understood, to likely intend the second interpretation detailed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Iwaki (US 2017/0238448 A1), in view of Stackpole et al. (WO 2004/016532).
Regarding claim 1, Iwaki discloses a component supply system (32) (Title; Abstract) comprising: a stage (220) configured to support scattered components (figs. 3 , 5 and 14; pars. 0039-0040 and 0060-0063); a holding tool (302/332) configured to hold a component scattered on the stage (figs. 3 and 11; pars. 0052-0054 and 0067); and a component carrier (388) to hold a loading platform (392) which includes a recess (416, 418, 420) to receive the component (figs. 3 and 12-14; pars. 0055-0060), wherein the component held by the holding tool is loaded in the recess of the loading platform set on the component carrier (fig. 3 and 12-14; par. 0056), and an identification section (470) identifying a type of component that to be loaded in the recess (Abstract; fig. 13; pars. 0074-0075).  Iwaki, however, does not explicitly disclose that the loading platform includes an identification plate identifying a type of component that is to be loaded in the recess.
Stackpole teaches that it is well known to provide a related component supply system (40) including a loading platform (52) which includes a recess (46, 56, 160) to receive a component (figs. 4A-6; pars. 0034, 0036 and 0042), wherein the component is loaded in the recess of the loading platform set on the component carrier (figs. 5-6; pars. 0036-0042), and the loading platform includes an identification plate identifying a type of component that is to be loaded in the recess (figs. 5-6; pars. 0040-0043).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Iwaki to incorporate the identification plate of Stackpole.  Iwaki has been shown to have intended for components to be recognized in advance 
Regarding claim 2, the modified Iwaki teaches the component supply system according to claim 1 as detailed above, and Iwaki further discloses: a camera (84) to image (i.e. capable of imaging) the identification plate of the loading platform loaded on the setting section (figs. 3, 4; pars. 0029, 0051 and 0058); and a control device (34) including a specifying section (454) configured to specify the type of the component that is able to be loaded in the recess based on image data of the component obtained by the camera (fig. 13; par. 0058).  The intended functions of the claim are appreciated and are being given weight, however, all cameras are capable of imaging an identification plate, and thus the camera of Iwaki is applicable.  The specifying section of Iwaki uses the image data to specify the type of component and would obviously be capable of doing the same with a barcode or the like, as detailed in Stackpole.  Please refer to claim 1 regarding the rationale for combination of references.
Regarding claim 3, the modified Iwaki teaches the component supply system according to claim 2, further comprising: 34/36a memory (450) configured to memorize and link information related to the identification and the type of the component to be loaded in the recess of the loading platform that includes the identification, wherein the specifying section calculates information related to the identification based on the image data of the identification plate, and 
Regarding claim 4, as best understood, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that a shape of the recess (46, 56) varies depending on the type of component (figs. 4A-6; par. 0034).  Please refer to claim 1 regarding rationale for combination of references.
Regarding claim 5, Iwaki in view of Stackpole teaches the method of claim 1 as detailed above, and Stackpole further teaches that it is well known that the identification plate is on an upper surface (at 154) of the loading platform (fig. 5; par. 0042).  Please refer to claim 1 regarding rationale for combination of references.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  That is, though Iwaki is relied upon currently as the primary reference in 103 rejection, it is not used to disclose 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY T CARLEY/            Examiner, Art Unit 3729           
                                                                                                                                                                                 /PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729